DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        AARON MOHANLAL,
                            Appellant,

                                   v.

                        JOE BRENNAN et al.,
                             Appellee.

                             No. 4D19-3940

                             [May 27, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE-
09054910 (13).

  Aaron Mohanlal, Okeechobee, pro se.

  Robert E. Menje and Joel S. Magolnick of Marko & Magolnick, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.